Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE

II. ALLOWABLE SUBJECT MATTER


The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…method of streaming between a storage device and a secondary device, the method comprising: receiving, by the storage device, from the secondary device, a memory read request command comprising a memory address of the storage device corresponding to a stream identity, the stream identity being unique between the storage device and the secondary device; in response to receiving, by the storage device, the memory read request command corresponding to the stream identity that is unique between the storage device and the secondary device, streaming, by the storage device, data between the storage device and the secondary device by transferring the data corresponding to the memory address of the storage device corresponding to the stream identity that is unique between the storage device and the secondary device, to the secondary device; determining, by the storage device, that the data requested by the secondary device in the memory read request command is transferred to the secondary device; and ending, by the storage device, the streaming between the storage device and the secondary device.” Claims 13, 17, and 21 have similar allowable subject matter.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art include Barhate et al. (US 2013/0305276) teaches  media streaming server adapted to stream media content in relation to a request from said internet connected device, said media streaming server further adapted to read and stream a concatenated file containing said media content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
February 12, 2022